GARTH, Circuit Judge,
concurring:
I am in complete agreement with the result reached by the majority. My only reason for writing separately is to suggest that, in exercising its discretion, the district court should consider and weigh at the least the following factors:
First, and foremost in my opinion, the district court should determine whether the federal and state cases are parallel. See, e.g., Provident Tradesmens Bank v. Patterson, 390 U.S. 102, 125-28, 88 S.Ct. 733, 746-47, 19 L.Ed.2d 936 (1968); Continental Casualty Co. v. Coastal Sav. Bank, 977 F.2d 734, 737 (2nd Cir.1992); Sears, Roebuck and Co. v. Zurich Ins. Co., 422 F.2d 587, 590 (7th Cir.1970).
Other factors that I suggest should be considered by the district court in exercising its discretion are: whether the declaratory action will settle all aspects of the controversy; whether the declaratory action will serve a useful purpose in clarifying the legal relations in issue; whether the declaratory action is being sought merely for the purposes of procedural fencing or to obtain a “res judica-ta” advantage; or whether the use of a declaratory action will result in entanglement between the federal and state court systems. In addition, the district court might also consider the convenience of the parties, and the availability and relative convenience of other remedies. See, e.g., Continental Casualty Co. v. Coastal Sav. Bank, 977 F.2d 734, 737 (2nd Cir.1992); United States v. Commonwealth of Pennsylvania, Dep’t of Env’t Resources, 923 F.2d 1071, 1075 (3d Cir.1991); Mitcheson v. Harris, 955 F.2d 235, 239-40 (4th Cir.1992); Allstate Ins. Co. v. Mercier, 913 F.2d 273, 277 (6th Cir.1990).
There is precedent in this Circuit for review and resolution by this court of the issue at hand, rather than remanding to the district court for the district court’s exercise of discretion. If we were to follow in the steps of Continental Casualty Co. v. Robsac Indus., 947 F.2d 1367, 1370 (9th Cir.1991), with respect to remanding or deciding the discretionary issue ourselves, I would have opted to decide the issue at this point and at this level. I would have urged the panel to reverse the district court’s judgment and direct the district court to entertain American States’ action as a federal declaratory proceeding. I would do so because I am satisfied that, in the present situation where the federal and state actions are not parallel, particularly since American States is not a party to the state action, the factors noted above, when balanced, militate strongly against dismissal of the federal action.
I recognize, however, that there is much force in permitting the district court to exercise its discretion in the first instance, as the court now holds, and so I am pleased to concur in the majority disposition.